PER CURIAM.
Ralph E. Barry, of whose estate the plaintiff is administratrix, was killed while in the performance of his duties as *130a brakeman for the defendant railroad company, both Barry and the railroad being then engaged in interstate commerce. The plaintiff instituted suit for damages for Barry’s death under the Federal Employers’ Liability Act, 45 U.S.C.A. § 51 et seq., which furnished the exclusive remedy in the circumstances. The right of action conferred by that statute rests upon requisite proof of the employer’s negligence as the proximate cause of the employee’s injury or death.
Upon a trial of the case, the jury returned a verdict in favor of the defendant upon which the District Court entered judgment. The result, from which the plaintiff now appeals, was obviously a serious blow to her and her minor child who lost the support of husband and father through his accidental death while discharging the duties of his employment. But, a careful search of the record fails to disclose any reversible trial error and the learned trial judge, in a charge both fair and adequate, left it to the jury to say whether the employee’s death was the result of the defendant’s negligence as charged by the plaintiff. The jury, by its verdict, having answered that question in the negative, there is nothing under the law for us to do but affirm the judgment of the District Court.